IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-20478



JESSIE LEE HAWKINS,

                                           Plaintiff-Appellant,

versus

TAD C. FRANTZEN; WARDEN HOLLIDAY UNIT; JOHN P. WENER; GREGORY
S. VEGA; JOHN M. GOODING; JAMES JONES,

                                           Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-96-CV-4094
                       --------------------
                          August 9, 2001

Before JOLLY, DAVIS, and SMITH, Circuit Judges.

PER CURIAM:*

     This court must examine the basis of its jurisdiction on its

own motion if necessary.    Mosley v. Cozby, 813 F.2d 659, 660 (5th

Cir. 1987).    An untimely notice of appeal mandates a dismissal

for lack of jurisdiction.    Robbins v. Maggio, 750 F.2d 405, 408

(5th Cir. 1985).    Jessie Lee Hawkins, Texas prisoner # 297858,

filed his notice of appeal more than 30 days after the entry of

the final judgment.    See Fed. R. App. P. 4(a)(1)(A).   The motion

for an extension of time to file objections to the judgment was

not an allowable motion, was not a motion tolling the period of

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20478
                               -2-

time for filing a notice of appeal, and was not a motion for an

extension of time to file a notice of appeal.   See Fed. R. App.

P. 4(a)(4) and 4(a)(5); see also Fed. R. Civ. P. 6(b).   The

notice of appeal was thus untimely, and this APPEAL IS DISMISSED.